17 F.3d 397NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES for the Use and Benefit of Art BROMAN,Plaintiff-Appellant,v.INSURANCE COMPANY OF the WEST, a California corporation, andDoes 1 through 50, inclusive;  San Diego Diamond,a California corporation, Defendants-Appellees.SAN DIEGO DIAMOND, INC., dba Diamond Pacific, a Californiacorporation, Counter-Claimant,v.Art BROMAN, an individual, Counter-Defendant,
No. 92-55887.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1994.*Decided Feb. 17, 1994.

Before:  SCHROEDER, CANBY, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Art Broman appeals pro se the district court's judgment following a bench trial in Broman's action for payment under the Miller Act and for breach of contract against San Diego Diamond, Inc.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we dismiss.


3
On appeal, Broman restates the claims raised in his complaint before the district court and challenges the district court's findings of fact and law in favor of the defendants.  Broman failed, however, to supply this court with the trial transcript.  If appellant fails to supply a transcript of a district court proceeding, we may dismiss the appeal or refuse to consider the appellant's argument.   See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam);   Thomas v. Computax Corp., 631 F.2d 139, 141-42 (9th Cir.1980) (dismissing pro se appellant's appeal for failure to provide transcript).  Without a transcript of the trial proceedings, we cannot review Broman's claims of error.  Accordingly, we dismiss Broman's appeal.   See Wade, 924 F.2d at 169.1


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We have reviewed appellee San Diego Diamond's request for sanctions against Broman for bringing a frivolous appeal.  Because we did not address Broman's contentions on the merits, we decline to impose sanctions.  Each party shall bear their own costs for this appeal